Exhibit 10.1

 

 

14 July 2017

 

Raffi Asadorian

31 Tiana Terrace

Lafayette, California 94549

 

Dear Raffi:

 

On behalf of AcelRx Pharmaceuticals, Inc. (the “Company”), I am pleased to offer
you the position of Chief Financial Officer of the Company. Speaking for myself,
as well as the other members of the Company’s Board, we look forward to your
future success in this position.

 

The terms of your new position with the Company are as set forth below:

 

 

1.

Position.

 

(a) You will become the Chief Financial Officer (CFO) of the Company, working
out of the Company’s headquarters office in Redwood City, California. You will
report to Vincent Angotti, Chief Executive Officer (CEO).

 

(b) You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote 100% of your business time
and attention to the business of the Company, the Company will be entitled to
all of the benefits and profits arising from or incident to all such work
services and advice, you will not render commercial or professional services of
any nature to any person or organization, whether or not for compensation,
without the prior written consent of the Company, such consent not to be
unreasonably withheld, and you will not directly or indirectly engage or
participate in any business that is competitive in any manner with the business
of the Company. Nothing in this letter agreement will prevent you from: (i)
accepting speaking or presentation engagements in exchange for honoraria; (ii)
serving on boards of charitable organizations; (iii) owning no more than five
percent (5%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange; or (iv) serving on no more than one
board of directors of another noncompetitive domestic or international company;
provided, however, that in all cases, these activities do not unreasonably
detract from the performance of your duties for the Company.

 

2.              Start Date. Subject to fulfillment of any conditions imposed by
this letter agreement, you will commence this new position with the Company on
16 August 2017 (the “Start Date”).

 

3.             Proof of Right to Work. For purposes of federal immigration law,
you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three business days of your date of hire, or our
employment relationship with you may be terminated.

 

 
 

--------------------------------------------------------------------------------

Page 2
 

 

4.             Preconditions to Employment.

 

This offer and your employment with the Company are contingent upon your
successful completion of an employee application, background check, reference
check, drug screen for illegal drugs, and satisfactory proof of your right to
work in the United States. You agree to assist as needed and to complete any
documentation and actions at the Company’s request to meet these conditions.

 

5.             Compensation and Benefits.

 

(a)        Annual Salary. You will be paid a monthly salary of $33,333.33, which
is equivalent to $400,000 USD on an annualized basis (the “Base Salary”), less
required deductions and tax withholdings. Your salary will be payable in two
equal payments per month pursuant to the Company’s regular payroll policy. The
Base Salary will be reviewed annually as part of the Company’s normal salary
review process. In addition to your Base Salary, you will have the opportunity
to earn a targeted annual bonus of 30% of your earned Base Salary based on
achievement of both a series of personal objectives defined in consultation with
the CEO and the Company’s business objectives that the Board of Directors,
acting through the Compensation Committee, will define annually. The first year
of bonus will be prorated based on your Start Date.

 

(b)       Insurance Benefits. The Company will provide you with the opportunity
to participate in the standard benefits plans currently available to other
Company employees, subject to any eligibility requirements imposed by such
plans.

 

(c)         Vacation; Sick Leave. You will be entitled to paid time off
according to the Company’s standard policies for employees at the same level or
above.

 

(d)       Stock Option Grant. In connection with the commencement of your
employment, the Company will recommend at the next regularly scheduled meeting
that the Board of Directors (the “Board”) grant you an option to purchase
220,000 shares of the Company’s Common Stock (“Option Shares”) with an exercise
price equal to the fair market value of the Common Stock on the date of the
grant, as determined by reference to the closing price as listed on NASDAQ. The
Option Shares will vest at the rate of 25% of the shares on the twelve (12)
month anniversary of your Vesting Commencement Date (as defined in your Stock
Option Agreement, which date will be your Start Date, as defined above) and the
remaining Option Shares will vest monthly thereafter at the rate of 1/48 of the
total number of the Option Shares per month, subject to the acceleration
provisions set forth below. Vesting will, of course, depend on your continued
employment with the Company. The option will be subject to the terms of the
Company’s 2011 Stock Plan (the “Plan”) and the Stock Option Agreement between
you and the Company.

 

 

 
 

--------------------------------------------------------------------------------

Page 3
 

 

6.            Severance Benefits. You will be eligible for designation as a
participant in the Company’s Amended and Restated Severance Benefit Plan as
recommended and approved by the Board of Directors at its next scheduled meeting
following your Start Date.

 

7.            Confidential Information and Invention Assignment Agreement. Your
acceptance of this offer and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company’s Confidential Information and Invention Assignment Agreement, a copy of
which is enclosed for your review and execution (the “Confidentiality
Agreement”), prior to or on your Start Date.

 

8.            At-Will Employment. Your employment with the Company will be on an
“at will” basis, meaning that either you or the Company may terminate your
employment at any time, with or without cause, and with or without advance
notice.

 

9.         Legal Fees and Expenses. The parties shall each bear their own
expenses, legal fees and other fee incurred in connection with this Agreement.
Provided, however, in the event the Employee is required to incur attorney’s
fees in order to obtain any payments or benefits under this Agreement and
provided that the Employee prevails on at least one material issue related to
his claim(s) under the Plan, then the Company will reimburse the attorney’s fees
incurred by Employee.

 

10.        No Conflicting Obligations. You understand and agree that by
accepting this offer of employment, you represent to the Company that your
performance will not breach any other agreement to which you are a party and
that you have not, and will not during the term of your employment with the
Company, enter into any oral or written agreement in conflict with any of the
provisions of this letter or the Company’s policies. You are not to bring with
you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise. The Company does not need
and will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties. Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.

 

11.           Entire Agreement. This letter, together with the Confidentiality
Agreement, sets forth the entire agreement and understanding between you and the
Company relating to your employment and supersedes all prior agreements and
discussions between us. This letter may not be modified or amended except by a
written agreement, signed by an officer of the Company, although the Company
reserves the right to modify unilaterally your compensation, benefits, job title
and duties, reporting relationships and other terms of your employment subject
to the provisions of this letter agreement. This letter will be governed by the
laws of the State of California without regard to is conflict of laws provision.

 

 
 

--------------------------------------------------------------------------------

Page 4
 

  

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement. This offer will
terminate if not accepted by you on or before 21 July 2017.

 

 

Very truly yours,

ACCEPTED AND AGREED:

   

AcelRx Pharmaceuticals, inc.

Raffi M. Asadorian

   

By:  /s/ Vincent J. Angotti               

/s/ Raffi M. Asadorian

  Signature

Vincent J. Angotti

 

Chief Executive Officer

Date: 18 July 2017

 